     CASE 0:19-cv-03100-DSD-BRT Document 4 Filed 04/21/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No.: 19-3100(DSD/BRT)

Bret William Smith,

                 Plaintiff,

v.                                                   ORDER

Hennepin County Family Court,
Judge Charlen Hatcher, Judge
Kalhteen D. Sheehy, and
Robin L. Johnson,

                 Defendants.


     This   matter   comes   before   the   court   upon   the   report   and

recommendation (R&R) of United States Magistrate Judge Becky R.

Thorson dated March 24, 2020.         No objections have been filed to

the R&R in the time period permitted.

     Based on the R&R and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 3] is adopted in its entirety;

     2.     The complaint is dismissed without prejudice to the

extent it seeks declaratory or injunctive relief;

     3.     Resolution of the complaint’s remaining claims (i.e.,

claims for monetary relief) are stayed pending resolution of the

state-court case docketed as Smith v. Johnson, Case No. 27-FA-15-

2363 (Minn. Dist. Ct.);

     4.     Plaintiff is ordered to inform this court within 30 days

of the date when Case No. 27-FA-15-2363 is resolved;
    CASE 0:19-cv-03100-DSD-BRT Document 4 Filed 04/21/20 Page 2 of 2



     5.   The application to proceed in district court without

prepaying fees or costs [ECF No. 2] and the complaint’s request

for the appointment of counsel are denied as moot.

     6.   This case is administratively closed.

Dated: April 21, 2020

                                      s/David S. Doty
                                      David S. Doty, Judge
                                      United States District Court
